COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  LLOYD KRAPIN,                                              No. 08-17-00055-CV
                                                §
                        Appellant,                               Appeal from
                                                §
  v.                                                          65th District Court
                                                §
  SYLVIA KRAPIN,                                           of El Paso County, Texas
                                                §
                        Appellee.                           (TC # 2013DCM1001)
                                                §


                                MEMORANDUM OPINION

       Appellant, Lloyd Krapin, has filed an unopposed motion to dismiss his appeal. We grant

the motion and dismiss the appeal. Costs of the appeal are taxed against Appellant. See

TEX.R.APP.P. 42.1(d).


October 11, 2017
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.